Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 5, 2018

                                     No. 04-18-00473-CV

                        IN THE INTEREST OF B.W.C., A CHILD,

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 11-06-50160-CV
                        Honorable David A. Sanchez, Judge Presiding


                                       ORDER
       The appellant’s motion to retain case on court’s docket and extend time to file brief is
hereby GRANTED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court